Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/23/2021.
Claims 1-18 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trantham (Pub. No. 2019/0361073 A1).

Regarding claims 1 and 11, Trantham discloses:

A debug system (see par [0001], The present disclosure is directed to methods and systems for authenticated secure testing and debugging of electronic devices....., see Fig. 1-5) comprising: 
a chip under test (see par [00-21-0026], enabling the test equipment to have debug access to the chip internals of the DUT....) comprising: 
a first circuit under test configured to perform a first function (see 0021-0026], Examples of electronic devices (e.g., devices under test (DUTs)) may include a processor, memory, microcontroller, storage device, computing device, Field Programmable Gate Arrays (FPGAs)..., see par [0041], the functions may be performed by one or more other processing units (or cores), on one or more integrated circuits. In other examples, other types of integrated circuits may be used such as Structured/Platform ASICs, Field Programmable Gate Arrays (FPGAs), and other custom ICs....); 
a debug interface (see par [0006-0008], a default state of the control switch may be the control switch in an open position. In some cases, the debug interface of protected electronics is inaccessible when the control switch is in the default state....); 
a debug access circuit coupled to the first circuit under test and the debug interface (see Fig. 1-5, see par [0026-0028], enabling the test equipment to have debug access to the chip internals of the DUT...); and 
a debug protection circuit coupled to the first circuit under test and the debug access circuit (see Fig. 1-5, see par [0020-23],  the protected electronics may include any circuitry and/or electronic components of the electronic device....), and configured to enable communication between the debug access circuit and the first circuit under test when a first protection function is disabled, block the communication between the debug access circuit and the first circuit under test when the first protection function is enabled, and determine whether to disable the first protection function according to a first write message transmitted from the debug access circuit (see Fig. 1-5, see par [0032-0039], the DUT may use an internally-stored public key to decrypt the response data and to confirm that the random number matches the number originally sent. If correct (e.g., the numbers match), the DUT DAP may be configured to close debug protection switches, thereby fully enabling the device's debug ports...., see par [00-490052], may be configured to send a random challenge message to the debugger. In some cases, the control module 305, in conjunction with the debugger, may be configured to sign an authentication response....., the debugger may be blocked from accessing the debug interface....) ; and 
a debug controller selectively coupled to the debug interface and configured to transmit the first write message to the debug protection circuit via the debug access circuit when the first protection function is enabled, and access the data in the first circuit under test via the debug access circuit to debug the first circuit under test when the first protection function is disabled (see Fig. 1-5, see par [00-49-0052], may be configured to send a random challenge message to the debugger. In some cases, the control module 305, in conjunction with the debugger, may be configured to sign an authentication response....., the debugger may be blocked from accessing the debug interface...., par [0073-0076]).

Regarding claims 2 and 12, Trantham discloses:
wherein the debug access circuit further comprises: a control interface coupled to the debug protection circuit; and a high-speed interface coupled to the first circuit under test, and having a transmission rate higher than a transmission rate of the control interface (see Fig. 1-5, see par [00-49-0052], may be configured to send a random challenge message to the debugger. In some cases, the control module 305, in conjunction with the debugger, may be configured to sign an authentication response....., the debugger may be blocked from accessing the debug interface.... [wherein a high speed interface having a transmission rate higher than a transmission rate of the control interface is just a design choice]).

Regarding claims 3 and 13, Trantham discloses:
wherein: the first write message comprises a debug key; and the debug protection circuit is further configured to store a protection key; and when the first protection function is enabled, the debug protection circuit compares the debug key and the protection key, and when the debug key matches the protection key, disable the first protection function to enable the communication between the debug access circuit and the first circuit under test (see par [0026-0032], the DUT may use an internally-stored public key to decrypt the response data and to confirm that the random number matches the number originally sent. If correct (e.g., the numbers match), the DUT DAP may be configured to close debug protection switches....).

Regarding claim 4, Trantham discloses:
wherein the chip under test further comprises a one-time Page 8 of 13programmable (OTP) memory, and the debug protection circuit stores the protection key in the one-time programmable memory (see par [0026-0032], the DUT may use an internally-stored public key to decrypt the response data and to confirm that the random number matches the number originally sent. If correct (e.g., the numbers match), the DUT DAP may be configured to close debug protection switches....[wherein one time programmable memory is just a design choice]).

Regarding claims 5 and 14, Trantham discloses:
wherein: the first circuit under test is further configured to generate the protection key, and transmit the protection key to the debug protection circuit for the debug protection circuit to store the protection key (see par [0026-0032], the DUT may use an internally-stored public key to decrypt the response data and to confirm that the random number matches the number originally sent. If correct (e.g., the numbers match), the DUT DAP may be configured to close debug protection switches....[wherein one time programmable memory is just a design choice]).

Regarding claims 7..., Trantham discloses:
wherein: the first circuit under test comprises a debug management unit coupled to the debug access circuit and the debug protection circuit; and the debug protection circuit controls the debug management unit to block or enable the communication between the debug access circuit and the first circuit under test (see Fig. 1-5, see par [0005-0008],  the authentication logic may be configured to close the control switch. In some cases, closing the control switch may allow the debugger full access....).

Regarding claims 8 and 16, Trantham discloses:
further comprising: a second circuit under test coupled to the debug access circuit and the debug protection circuit, and configured to perform a second function; wherein the debug controller is further configured to transmit a second write message to the debug protection circuit via the debug access circuit when a second protection function is enabled, and access data in the second circuit under test via the debug access circuit to debug the second circuit under test when the second protection function is disabled (see par [0034],  the systems and methods described herein may be performed on a single device such as device 120. In some cases, the methods described herein may be performed on multiple devices or a network of devices such as the electronics of an automobile, for example. Further examples of device 120 may include at least one of an ASIC, a FPGA, a microprocessor, a microcontroller, an embedded system,.....).

Regarding claims 9 and 17, Trantham discloses:
wherein: the first protection function and the second protection function are enabled or disabled simultaneously; or the first protection function and the second protection function are controlled separately (see par [0034],  the systems and methods described herein may be performed on a single device such as device 120. In some cases, the methods described herein may be performed on multiple devices or a network of devices such as the electronics of an automobile, for example. Further examples of device 120 may include at least one of an ASIC, a FPGA, a microprocessor, a microcontroller, an embedded system,.....).

Regarding claims 10 and 18, Trantham discloses:
wherein: the first write message comprises a first debug key, and the second write message comprises a second debug key; the debug protection circuit is further configured to store a first protection key and a second protection key; when the first protection function is enabled, the debug protection circuit compares the first debug key and the first protection key, and when the first debug key matches the first protection key, disable the first protection function to enable the communication between the debug access circuit and the first circuit under test; and when the second protection function is enabled, the debug protection circuit compares the second debug key and the second protection key, and when the second debug key matches the second protection key, disable the second protection function to enable the communication between the debug access circuit and the second circuit under test (see par [0034],  the systems and methods described herein may be performed on a single device such as device 120. In some cases, the methods described herein may be performed on multiple devices or a network of devices such as the electronics of an automobile, for example. Further examples of device 120 may include at least one of an ASIC, a FPGA, a microprocessor, a microcontroller, an embedded system,....., [see the rejection claims 1, 3, 5, and 6 above in this office action]).

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851